George Purkis Attourny of Lawrence Baskervyle plaint. conta the goods or Estate late belonging unto Iohn Winder Mercht in the hands of Iohn Palmer who married wch Sarah the Relict & Admx of the Estate of the sd Winder or wheresoever else it may bee found And the goods or Estate late [ 555 ] Belonging unto Robert Gibbs Mercht in the hands of Ionathan Curwin who married with Elizabeth the Relict & Admx of the Estate of the sd Gibbs; Also lames Whetcomb Mercht them or either of them Defendts in an Action of the case for not paying the Summe of £134:10:8. sterling money due by bond under the hands & Seales of the sd Winder, Gibbs and Whetcomb dated. 19° Febr 1663. wherein they stand jointly and severally bound for the Summe aforesd wth all other due damages: . . . The Iury . . . found for the Defendts costs of Court.
[ See Purkis v. Winder, session of 29 April, 1679, p. 1002, below.]